Vanderburgh, J.
The only question in the case is whether' the injury for which plaintiff seeks to recover is shown by the complaint to be the natural and proximate result of the alleged wrongful act of the defendant. Though it is not directly alleged that the accident was caused thereby, we think it is clearly implied, and the complaint, though subject to some criticism, is not demurrable. The proof of the facts stated would support a verdict in plaintiff’s favor. It appears that the defendant was responsible for the runaway, and that the team which was frightened .by the blowing of the locomotive whis*545tie became unmanageable, and ran over the plaintiff on the same street, without her fault or that of the driver, who could not control it. The statement of facts shows a direct connection between the wrongful act of the defendant and the injury to the plaintiff as the effect thereof. Campbell v. City of Stillwater, 32 Minn. 308, (20 N. W. Rep. 320;) Bott v. Pratt, 33 Minn. 323, (23 N. W. Rep. 237;) Milwaukee & St. Paul Ry. Co. v. Kellogg, 94 U. S. 469.
Order affirmed.